DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending.
Claims 6-8, 10, 12 are withdrawn.
Claims 1-5, 9, 11 and 13-20 are addressed herein.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: Displacing mechanism in claim 5 and claim 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The features of the displacing mechanism are outlined in [0022]-[0025].
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: Delaying mechanism in claim 5 and claim 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The features of the delaying mechanism are outlined in [0020].
This application includes one or more claim limitations that use the word “means,” and being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: Means of an actuator in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The features of the delaying mechanism are outlined in [0031].
This application includes one or more claim limitations that use the word “means,” and being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: Locking mechanism in claim 11 and claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The features of the delaying mechanism are outlined in [0030].
This application includes one or more claim limitations that use a generic placeholder or step but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: Dampening mechanism in claim 5.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jakubiec (US 5,934,732) in view of Coenen (US 2010/0066116).
Re claim 19, Jakubiec discloses a passenger seat (Fig. 3A) comprising: 
a carrier structure (66); 
a backrest (30) fastened to the carrier structure (66); and 
a seat element (16) fastened to the carrier structure (66) so as to be selectively displaceable (Fig. 3A-3B), independent of (Fig. 3B) the backrest (30), relative to the backrest (5A), in a direction of depth (Fig. 3A-3B) of a seating surface (surface of 16) of the seat element (16) between a usable position (Fig. 3B) and an out-of-use position (Fig. 3A), 
wherein, in a usable position (Fig. 3B), said seat element (16) is arranged in such a way, relative to the backrest (30), that a front edge (left edge of 16) of said seat element (16) that faces away from the backrest (30) is arranged at a first distance (Fig. 3B) from a backrest surface (left surface of 30) of said backrest (30), and 
wherein, in an out-of-use position (Fig. 3A), said seat element (16) is received, at least partially, in a gap (between 66 and 74) provided between a part of the carrier structure (66) that carries said seat element (16) and an edge (bottom of 74 at 20) of the backrest (30) that faces towards said seat element (16), so that the front edge (left edge of 16) of the seat element (16) is arranged at a second distance (Fig. 3A) from the backrest surface (right surface of 30) of the backrest (30) that is less than (Fig. 3A-3B) the first distance (Fig. 3A-3B),
wherein a front edge (left edge of 66), which faces away from the backrest (30), of that part of the carrier structure (66) which carries the seat element (16) is in alignment with (Fig. 3A) the front edge (left edge of 16) of said seat element (16) when said seat element (16) is in the out-of-use position (Fig. 3A), 
but fails to disclose wherein the passenger seat, further comprises at least one of: a delaying mechanism configured to delay a displacing movement of the seat element between the usable position and the out-of-use position; or a damping mechanism configured to dampen the displacing movement of the seat element between the usable position and said the out-of-use position, and wherein said damping mechanism comprises at least one of a compressible area of a seat pad belonging to the seat element or at least one oil-pressure damper.
However, Coenen discloses wherein the passenger seat (20), further comprises at least one of: a delaying mechanism configured to delay a displacing movement of the seat element between the usable position and the out-of-use position; or a damping mechanism ([0045]) configured to dampen ([0045]) the displacing movement of the seat element (Jakubiec: 16) between the usable position (Jakubiec: Fig. 3B) and said the out-of-use position (Jakubiec: Fig. 3A), and wherein said damping mechanism ([0045]) comprises at least one of a compressible area of a seat pad belonging to the seat element or at least one oil-pressure damper ([0045]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the passenger seat of Jakubiec with at least one of: a delaying mechanism configured to delay a displacing movement of the seat element between the usable position and the out-of-use position; or a damping mechanism configured to dampen the displacing movement of the seat element between the usable position and said the out-of-use position, and wherein said damping mechanism comprises at least one of a compressible area of a seat pad belonging to the seat element or at least one oil-pressure damper as disclosed by Coenen in order to absorb energy upon collision ([0045]).
Additionally, the language “when” is language that suggests or makes optional the subsequent limitation or limitations.  Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation.  See § MPEP 2103 (C).

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jakubiec (US 5,934,732) in view of JP61057435.
Re claim 20, Jakubiec discloses a passenger seat (Fig. 3A) comprising: 
a carrier structure (66); 
a backrest (30) fastened to the carrier structure (66); and 
a seat element (16) fastened to the carrier structure (66) so as to be selectively displaceable (Fig. 3A-3B), independent of (Fig. 3B) the backrest (30), relative to the backrest (5A), in a direction of depth (Fig. 3A-3B) of a seating surface (surface of 16) of the seat element (16) between a usable position (Fig. 3B) and an out-of-use position (Fig. 3A), 
wherein, in a usable position (Fig. 3B), said seat element (16) is arranged in such a way, relative to the backrest (30), that a front edge (left edge of 16) of said seat element (16) that faces away from the backrest (30) is arranged at a first distance (Fig. 3B) from a backrest surface (left surface of 30) of said backrest (30), and 
wherein, in an out-of-use position (Fig. 3A), said seat element (16) is received, at least partially, in a gap (between 66 and 74) provided between a part of the carrier structure (66) that carries said seat element (16) and an edge (bottom of 74 at 20) of the backrest (30) that faces towards said seat element (16), so that the front edge (left edge of 16) of the seat element (16) is arranged at a second distance (Fig. 3A) from the backrest surface (right surface of 30) of the backrest (30) that is less than (Fig. 3A-3B) the first distance (Fig. 3A-3B),
a front edge (left edge of 66), which faces away from the backrest (30), of that part of the carrier structure (66) which carries the seat element (16) is in alignment with (Fig. 3A) the front edge (left edge of 16) of said seat element (16) when said seat element (16) is in the out-of-use position (Fig. 3A),
but fails to disclose wherein the passenger seat further comprises a locking mechanism for locking the seat element in the usable position and wherein said locking mechanism is configured to unlock automatically when no force applied to the seat element by a user of the passenger seat is acting upon said seat element.
However, JP61057435 discloses wherein the passenger seat (Fig. 1) further comprises a locking mechanism (Abstract) for locking the seat element (Fig. 1) in the usable position (Jakubiec: Fig. 3A-3B) and wherein said locking mechanism (Abstract) is configured to unlock automatically (Abstract) when no force applied to the seat element (Jakubiec: 16) by a user of the passenger seat is acting upon (Abstract) said seat element (Jakubiec: 16).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the passenger seat of Jakubiec with a locking mechanism for locking the seat element in the usable position and wherein said locking mechanism is configured to unlock automatically when no force applied to the seat element by a user of the passenger seat is acting upon said seat element as disclosed by JP61057435 in order to aid in allowing a passenger to get on or off smoothly (Abstract).
Additionally, the language “when” is language that suggests or makes optional the subsequent limitation or limitations.  Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation.  See § MPEP 2103 (C).

Allowable Subject Matter
Claims 1-5, 9, 11 and 13-18 are allowed.

Response to Arguments 
Claim Objections:  Applicant’s argument with respect to the claim objections is persuasive and objection of the claims is hereby withdrawn.
Claim Rejections 35 USC 102 and 103:  Applicant’s arguments with respect to all claims have been considered but and are partially persuasive.
Applicant’s amendments to claims 1-18 are persuasive.  Claims 1-18 are allowed, as in the above.  Thus, Applicant’s arguments concerning claims 1-18 are moot.  
Applicant’s arguments concerning new claims 19-20 have been considered.  These new claims are addressed in view of the above.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE WALRAED-SULLIVAN whose telephone number is (571)272-8838.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571)270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KYLE WALRAED-SULLIVAN
Primary Examiner
Art Unit 3635



/KYLE J. WALRAED-SULLIVAN/Primary Examiner, Art Unit 3635